MEMORANDUM ***
Petitioner-Appellant Claudie L. Tyler appeals the dismissal of his habeas petition as untimely. Tyler acknowledges that he did not file a fully exhausted petition before the one-year statute of limitations mandated by the Antiterrorism and Effective Death Penalty Act of 1996 had lapsed, but he argues that the statute of limitations should be equitably tolled. The Supreme Court recently held that district courts are not required to advise a pro se petitioner before dismissing his mixed habeas petition. Pliler v. Ford, 542 U.S. 225, -, 124 S.Ct. 2441, 2447, 159 L.Ed.2d 338 (2004). Accordingly, Tyler’s argument is foreclosed.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.